Citation Nr: 1041186	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  05-20 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for chest pain, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317.  

2.  Entitlement to service connection for upper respiratory 
disorder/bronchitis, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.  

3.  Entitlement to service connection for vertigo/vomiting, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.  

4.  Entitlement to service connection for weakened immune system, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.  

5.  Entitlement to service connection for facial skin rashes, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1990 to 
December 1993, and this included service in the Southwest Asia 
theater of operations from December 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the benefit sought on appeal.

In August 2009, the Veteran's claim was remanded for further 
development-including a VA examination.  The VA examination was 
performed; however, it did not include discussion of the 
questions posed in the August 2009 remand.  As such, the above-
noted issues in this claim must again be remanded.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  





REMAND

In the August 2009 remand order, the Board requested that the VA 
examiner very specifically discuss the Veteran's claimed 
disabilities, including a discussion related to whether these 
complaints were due to an undiagnosed illness.  The January 2010 
VA examiner was requested to indicate whether the Veteran had 
diagnoses of chest pain, vertigo/vomiting, upper respiratory 
disorder/bronchitis, weakened immune system, and facial rashes.  
He was asked to determine whether these disabilities were 
attributable to a known diagnostic entity-if so, whether it was 
at least as likely as not that they were related to the Veteran's 
service.  

The VA examiner was also requested to note, if he found the 
disabilities not attributable to a known diagnostic entity, 
whether there is any evidence that the undiagnosed illness was 
not incurred during the Gulf War, was attributable to an 
intervening event, or caused by abuse of alcohol or drugs.  These 
were not addressed in the VA examination report.  


Chest Pain

In regards to the Veteran's complaints of chest pain, the January 
2010 VA examiner indicated that the Veteran denied chest pain for 
the past two years.  Prior to this, she used to have left upper 
chest wall tightness and sharpness-pain identified as 7/10 in 
terms of severity.  The only associated symptoms she noted were 
shortness of breath.  August 2009 x-ray and resting EKGs were 
normal and negative, respectively.  An echo stress test performed 
in February 2003 was normal.  Following physical examination, the 
examiner indicated that the Veteran had no chest pain whatsoever 
in the past two years.  He found no disease process of the chest 
or heart disease.  

Although the examiner did not find that the Veteran had current 
problems with chest pain, there were notations in her post-
service medical record that she complained of chest pain-
including records dated in June 2002, October 2002, and May 2003.  
The Veteran filed her claim in December 2002.  As such, there is 
some indication that during this claims process and appeal, she 
has had complaints and treatment related to chest pain.  As such, 
the Board must remand this issue for a more thorough discussion 
of the Veteran's history of chest pain, to include responses to 
the questions posed in this remand order.  


Upper respiratory infections/bronchitis

In regards to the Veteran's claim of service connection for upper 
respiratory infections (URI) and bronchitis, the January 2010 VA 
examiner indicated that the Veteran did not have current URIs and 
bronchitis.  He did, however, indicate that she had a history of 
allergies and recurrent head colds.  The evidence of record shows 
that the Veteran was treated on multiple occasions for URIs and 
bronchitis both in service and following service.  The examiner 
did not address the questions posed from the August 2009 remand.  
Thus, this issue must be remanded for another examination to 
address the questions posed in the August 2009 remand order.


Vertigo/vomiting

In the January 2010 VA examination, the Veteran reported not 
having current problems with vertigo and vomiting.  The examiner 
indicated that she did not have any symptoms associated with 
vertigo and vomiting.  The Veteran was noted, however, in a June 
2004 treatment record to have ongoing vertigo that she had for 
many years.  The Board notes that although the Veteran did not 
report current symptoms associated with vertigo, she did have 
notations of vertigo in prior medical records.  This June 2004 
notation was made during the pendency of the Veteran's claim.  
Thus, the VA examiner should have commented on the questions 
presented to him by the Board in its August 2009 remand regarding 
this issue.  


Weakened immune system

Regarding the Veteran's claim of service connection for a 
weakened immune system, the January 2010 VA examiner indicated 
that the only evidence that she had a weakened immune system was 
the Veteran's own assessment that she becomes ill easily.  The 
Veteran stated that no one has told her that she has a weakened 
immune system, but she knows that if she is around someone who is 
sick, she usually becomes sick.  The examiner did not comment 
regarding her claimed weakened immune system other than to say 
that she gets frequent head colds, and was noted to have a 
weakened immune system in a June 2001 treatment record.  Again, 
he did not answer the questions as requested by the Board in its 
August 2009 remand order, and this issue must also be remanded 
for another VA examination.  


Skin rashes on the face

In regards to the Veteran's claim for skin rashes, she has 
indicated that she has skin rashes and cold sores around her 
mouth since service.  The VA examiner noted the Veteran's 
complaints of rashes and cold sores on her face.  He did not find 
any upon examination, and he did not provide an opinion as to 
whether her documented skin rashes and cold sores were related to 
service.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that a remand by the Court or the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  The Court further held that a 
remand by the Court or the Board imposes upon the VA Secretary a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as the head of the Department.  
Additionally, the Court stated that where the remand orders of 
the Board or the Court are not complied with, the Board itself 
errs in failing to ensure compliance.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Given the examiner's failure to address the questions as 
requested in the Board remand, dated in August 2009, this matter 
must be remanded again.  The Board realizes that with some of the 
above-noted disabilities, the Veteran has no current diagnosis or 
symptomatology.  It is noted, however, that the Veteran's claims 
have been ongoing since 2002, and although she may not be 
entitled to a rating for the entire time period in question, she 
may still be entitled to service connection and staged ratings.  
The Board notes that for purposes of establishing service 
connection a "current disability" includes a disability which 
existed at the time a claim for VA disability compensation is 
filed or during the pendency of the claim, even if that 
disability subsequently resolves.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).   In such a case, provided the resolved 
disability is related to service, a claimant would be entitled to 
consideration of staged ratings.   Id.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination of the 
Veteran to determine the nature and 
etiology of any current, or past, chest 
pain.  All indicated studies should be 
performed.  After examination of the 
Veteran and review the Veteran's medical 
records (including those from service) the 
examiner is requested to answer the 
following questions:  

a.  Elicit from the Veteran details about 
the onset, frequency, duration, and 
severity of all chest pain symptoms and 
indicate what precipitates and what 
relieves them.

b.  Are there any objective medical 
indications that the Veteran is suffering 
from chest pain symptoms?  

c.  If so, can the Veteran's chest pain 
symptoms be attributed to a known 
diagnostic entity?  

d.  If the answer to "c." is in the 
affirmative, is it at least as likely as 
not (50 percent probability or higher) that 
her diagnosed condition had its onset in 
service or was caused or chronically 
worsened by any service-connected 
disability (service-connected disabilities 
are chronic fatigue syndrome, irritable 
bowel syndrome, chronic headache disorder, 
warts on both hands)?  

e.  If the answer to "c." is in the 
negative (i.e., you are unable to ascribe a 
diagnosis to the Veteran's chest pain 
symptoms), is there affirmative evidence 
that this undiagnosed illness was not 
incurred during active service during the 
Gulf War, or was caused by an intervening 
event since her most recent departure from 
service during the Gulf War, or results 
from abuse of alcohol or drugs?  

The claims file must be provided to the 
examiner for review.  

2.  Arrange for a VA general medical 
examination to address the nature and 
etiology of any current, or past, 
respiratory disorder/bronchitis, 
vertigo/vomiting, and weakened immune 
system.  All indicated studies should be 
performed.  After examination of the 
Veteran and review the Veteran's medical 
records (including those from service) the 
examiner is requested to answer the 
following questions:  




Upper respiratory disorder/bronchitis

a.  During the pendency of this claim, did 
the Veteran have a chronic upper 
respiratory disorder/bronchitis? 

b.  If so, is it at least as likely as not 
(50 percent probability or higher) that any 
current upper respiratory 
disorder/bronchitis had its onset in 
service or is related to upper respiratory 
disorder/bronchitis noted in service.  


Vertigo/vomiting

a.  Elicit from the Veteran details about 
the onset, frequency, duration, and 
severity of all vertigo/vomiting symptoms 
and indicate what precipitates and what 
relieves them.  

b.  Are there any objective medical 
indications that the Veteran is suffering 
from symptoms of vertigo/vomiting?  

c.  If so, can the Veteran's 
vertigo/vomiting symptoms be attributed to 
a known diagnostic entity?  

d.  If the answer to "c." is in the 
affirmative, is it at least as likely as 
not (50 percent probability or higher) that 
her diagnosed condition had its onset in 
service, is related to 
vertigo/labyrinthitis noted in service, or 
was caused or chronically worsened by any 
service-connected disability (service-
connected disabilities are chronic fatigue 
syndrome, irritable bowel syndrome, chronic 
headache disorder, warts on both hands)?  

e.  If the answer to "c." is in the 
negative (i.e., you are unable to ascribe a 
diagnosis to the Veteran's vertigo/vomiting 
symptoms), is there affirmative evidence 
that this undiagnosed illness was not 
incurred during active service during the 
Gulf War, or was caused by an intervening 
event since her most recent departure from 
service during the Gulf War, or results 
from abuse of alcohol or drugs?  


Weakened immune system

a.  Elicit from the Veteran details of what 
she regards as the onset, frequency, 
duration, and severity of weakened immune 
system symptoms.  

b.  With respect to the weakened immune 
system service connection claim, (and with 
consideration of the comments of the VA 
radiologist in the October 2003 report of 
the CT study of the brain who noted 
prominence of the adenoids and asked 
whether there was any evidence for 
immunocompromise) are there any objective 
medical indications that the Veteran has a 
weakened immune system?  

c.  If so, can its symptoms be attributed 
to a known diagnostic entity?  

d.  If the answer to "c" is in the 
affirmative, is it at least as likely as 
not (50 percent probability or higher) that 
this diagnosed entity had its onset in 
service or was caused or chronically 
worsened by a service-connected disability 
(service-connected disabilities are chronic 
fatigue syndrome, irritable bowel syndrome, 
chronic headache disorder, warts on both 
hands)?  

e.  If the answer to "c" is in the 
negative (i.e., you are unable to ascribe a 
diagnosis to weakened immune system 
symptoms), is there affirmative evidence 
that this undiagnosed illness was not 
incurred during active service during the 
Gulf War, or was caused by an intervening 
event since her most recent departure from 
service during the Gulf War, or results 
from abuse of alcohol or drugs?  

The claims file must be provided to the 
examiner for review.  

3.  Arrange for a VA dermatology 
examination of the Veteran.  The examiner 
should review the Veteran's medical records 
(including those from active service) and 
answer the following questions:  

a.  Elicit from the Veteran details about 
the onset, frequency, duration, and 
severity of all skin rashes and indicate 
what precipitates and what relieves them.  

b.  Are there any objective medical 
indications that the Veteran is suffering 
from skin rashes?  

c.  If so, can her skin rashes be 
attributed to a known diagnostic entity?  

d.  If the answer to "c." is in the 
affirmative, is it as least as likely as 
not (50 percent probability or greater) 
that this diagnosed skin disorder had its 
onset in service or was caused or 
chronically worsened by a service-connected 
disability (service-connected disabilities 
are chronic fatigue syndrome, irritable 
bowel syndrome, chronic headache disorder, 
warts on both hands)?  

e.  If the answer to "c." is in the 
negative (i.e., you are unable to ascribe a 
diagnosis to the Veteran's skin symptoms), 
is there affirmative evidence that this 
undiagnosed illness was not incurred during 
active service during the Gulf War, or was 
caused by an intervening event since his 
most recent departure from service during 
the Gulf War, or results from abuse of 
alcohol or drugs?  

The claims file must be provided to the 
examiner for review.  

6.  Thereafter, readjudicate the claims of 
entitlement to service connection for chest 
pain, upper respiratory 
disorder/bronchitis, vertigo/vomiting, 
weakened immune system, and skin rashes, 
with consideration of each of the claims on 
a presumptive, direct, and secondary 
basis.  If any benefit sought on appeal 
remains denied, issue an appropriate 
supplemental statement of the case, and 
provide the Veteran and her representative 
an opportunity to respond.  

The purpose of this REMAND is to obtain additional evidentiary 
development and the Board, at this time, does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable.  The Veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of the 
Veteran until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


